                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

WESTFIELD INSURANCE COMPANY,

       Plaintiff,                                               Civil Action No. 20-CV-12692

vs.                                                             HON. BERNARD A. FRIEDMAN

JENNIFER RITCHER,

      Defendant.
__________________________________/

                        OPINION AND ORDER GRANTING IN PART
                    DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

                 This matter is presently before the Court on defendant’s motion for summary

judgment [docket entry 12]. Plaintiff has responded and defendant has replied. Pursuant to E.D.

Mich. LR 7.1(f)(2), the Court shall decide this motion without a hearing. For the reasons stated

below, the Court shall grant the motion in part.

                 This is an insurance subrogation action. Plaintiff issued a property insurance policy

for a house in Saginaw, Michigan, in which defendant leased the upstairs apartment. The

homeowner/landlord lives downstairs. In February 2020, defendant caused a fire in her apartment

by turning on her stove and leaving it unattended.1 The fire caused extensive damage to the entire


       1
           In her answers to plaintiff’s interrogatories, defendant stated that she

                 put a teapot on the stove to heat up some water for tea and then left
                 it to go use the bathroom which was off the kitchen. I was in there
                 for a couple of minutes when I heard the smoke detector going off.
                 I emerged from the bathroom to see flames rising up to the ceiling
                 from the stovetop. This was when I realized that the wrong burner
                 had been turned on. Instead of the burner with the kettle, a burner
                 that had a small skillet filled with used oil had been turned on and
                 that was where the flames were.
house. The landlord “sustained smoke, fire and water damage to her real and personal property, as

well as additional expenses and harms besides” in an amount “in excess of $170,000.”2 Compl. ¶¶

9, 13. Plaintiff seeks to hold defendant liable in this amount on the grounds that her negligence

caused the fire.

               Defendant argues that she is entitled to summary judgment because in Michigan an

insurer has no cause of action against a tenant whose negligence causes property damage to the

leased premises. Defendant cites N.H. Ins. Grp. v. Labombard, 399 N.W.2d 527 (Mich. Ct. App.

1986), in which defendant, who rented one of the units in a four-unit building insured by plaintiff,

negligently caused a fire that damaged his unit. Plaintiff, the landlord’s insurer, paid the landlord

for property damage and lost rental income, and then turned to the tenant for reimbursement of these

items in a subrogation action. In affirming in part the trial court’s dismissal of the insurer’s claim,

the Michigan Court of Appeals stated:

               We are persuaded that a tenant may reasonably expect that his or her
               rental payments will be used to cover the lessor’s ordinary and
               necessary expenses, including fire insurance premiums. Tenants
               reasonably expect that, by effectively contributing to the premium
               payments, they will occupy a position akin to the insured and will be
               free from tort liability for negligently caused fire damage to the
               premises. We hold that, absent an express and unequivocal agreement
               by a tenant to be liable to the lessor or the lessor’s fire insurer in tort
               for negligently caused fire damage to the premises, the tenant has no
               duty to the lessor or insurer which would support a negligence claim
               for such damages.




Pl.’s Resp., Ex. A.
       2
         In its response brief, plaintiff asserts that it “paid out over $210,000 for damages to the
subject property, as well as for lost rental income, for [the landlord’s] additional living expenses,
and for damage to her personal property.” Pl.’s Resp. at 1-2. It is unclear what accounts for the
difference between this $210,000 and the “in excess of $170,000” alleged in the complaint.

                                                   2
Id. at 531. The court of appeals affirmed the dismissal of the insurer’s claim “to the extent plaintiffs

seek recovery for damages to the leasehold premises resulting from defendant’s negligence.” Id.

However, the matter was “remand[ed] to the circuit court for a determination of defendant's liability,

if any, for rental income lost by [the landlord] while the premises were being repaired.” Id.

Notably, “the insurance proceeds included reimbursement for rental income lost by [the landlord]

during the repair of defendant’s apartment.” Id. at 528.

               In its response to this motion, plaintiff concedes that under Labombard defendant

cannot be held liable for the damage to the area she leased, i.e., the second floor of the house, as

defendant never assumed that liability. However, plaintiff indicates that it does not seek such

damages. Instead, plaintiff states that it seeks “recovery of the damages paid out for: rental income

loss; the damages to the portions of the subject property that were not leased to Defendant (such as

the first floor apartment in which [the landlord] – and not Defendant – resided); [the landlord’s]

personal property in the first floor apartment at the time of the fire; and additional living expenses

incurred by [the landlord].” Def.’s Resp. at 7. Plaintiff cites Antoon v. Cmty. Emergency Med.

Serv., Inc., 476 N.W.2d 479, 481-82 (Mich. Ct. App. 1991) (footnote omitted), for its statement that

               [t]he holding in Labombard was limited to damage resulting to the
               real property that was the subject of the lease. It did not apply to
               injuries to other types of property, as evidenced by the fact that the
               matter was remanded for a determination of the defendant’s liability
               for lost rental income suffered by the plaintiff. Id., at 377, 399
               N.W.2d 527. We decline to extend the Labombard holding to
               preclude a lessee’s liability for all damages occasioned by the
               lessee’s negligence. A lessee cannot reasonably expect that the rental
               payments will be used to insure against damage to items other than
               the leased premises.

               Defendant, as the moving party, has the burden of demonstrating the absence of


                                                   3
genuine issues of material fact and her entitlement to summary judgment. See Fed. R. Civ. P. 56(a);

Wingo v. Mich. Bell Tel. Co., 815 F. App’x 43, 45 (6th Cir. 2020). Defendant has not met this

burden in the present case because she has demonstrated only that she cannot be held liable for the

fire damage done to her rental unit. She has not cited case authority that frees her of liability for

other property damage (e.g., to portions of the house she did not lease or to the landlord’s personal

property) or for income the landlord’s lost or her additional living expenses while the house was

being repaired. Defendant correctly notes that “Plaintiff’s complaint does not specify how the

amount of damage was determined” and that it is unclear whether plaintiff’s demand “include[s]

damages for repair to the second floor apartment.” Def.’s Reply at 2. However, this demonstrates

the presence of a factual dispute, not the absence of one, and it is an issue that can be clarified during

discovery. In any event, defendant is entitled to summary judgment only insofar as plaintiff seeks

to hold her liable for the costs to repair the unit she leased, and it is apparent that at least some

portion of the damages plaintiff seeks are for items that are not barred by Labombard and Antoon.

Accordingly,



                IT IS ORDERED that defendant’s motion for summary judgment is granted in part

as follows: summary judgment is granted for defendant insofar as plaintiff seeks to hold her liable

for the second floor apartment repair costs. As to all other items for which plaintiff paid on this

claim, defendant’s motion is denied.



                                                s/Bernard A. Friedman
                                                BERNARD A. FRIEDMAN
Dated: May 19, 2021                             SENIOR UNITED STATES DISTRICT JUDGE
       Detroit, Michigan

                                                    4
